DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-20) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Yamamoto et al (7751143, hereinafter - Yamamoto).
Regarding claims 1 and 12: Yamamoto discloses a procedure for a read processing method for a magnetic disk device which includes a disk and a head that has a write head that writes data to the disk and a read head that reads data from the disk (as depicted in figure 1 of Yamamoto and see associated descriptions for details), the method comprising:

Regarding claims 2 and 13: Yamamoto teaches that further comprising: arranging the read head at a first position where a first track is readable at a smallest first error rate and reading the first track in a case where the vibration is not detected during the read processing (col. 9, lines 12-22 of Yamamoto).
Regarding claims 3 and 14: Yamamoto teaches that further comprising: arranging the read head at a second position different from the first position and reading the first track in a case where the vibration is detected during the read processing (col. 9, lines 28-39 of Yamamoto).
Regarding claims 4 and 15: Yamamoto teaches that wherein the second position corresponds to a position intermediate between two boundary positions of a radial area where the first track is readable and a radial area where the first track is not readable (col. 9, lines 28-48 of Yamamoto).
Regarding claims 5 and 16: Yamamoto teaches that further comprising: recording first information indicating detection of the vibration in a first sector in the first track to a recording area of the disk in a case where the vibration is detected when the first sector is written (col. 7, lines 47-60 of Yamamoto).
Regarding claims 6 and 17: Yamamoto teaches that further comprising: arranging the read head at a first position where the first sector is readable at the first 
Regarding claims 7 and 18: Yamamoto teaches that further comprising: arranging the read head at a second position different from the first position and reading the first sector in a case where the first information is detected when the recording area is read (col. 9, lines 49-60 of Yamamoto).
Regarding claims 8 and 19: Yamamoto teaches that wherein the second position corresponds to a position intermediate between two boundary positions of a radial area where the first sector is readable and a radial area where the first sector is not readable (col. 9, lines 40-48 of Yamamoto).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s (9-11 and 20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (7751143, hereinafter – Yamamoto) in view of Hwang et al (9093119, hereinafter – Hwang).
The reason for Yamamoto is stated in above. However, Yamamoto is silent on multi-reader heads/ multi-dimensional read heads/ two dimension read heads. Hwang is relied upon the teaches of the two dimensional read heads (as show in figure 4 and see associated descriptions for details).
It would have been obvious to artisan of the art at the time of invention was made to incorporate the two dimensional read heads to Yamamoto as taught by Hwang. The rationale as follows: the artisan of the art would have been motivated to provide an enhance read performance for a given one of the skew (offset) angles corresponding zone or track as suggested in col. 1, lines 44-53 of Hwang.
Regarding claim 9: the combination of Yamamoto and Hwang teaches that wherein the read head has a first read head which is a reference for positioning during read processing and a second read head which is different from the first read head, and in a case where the vibration is not detected when a recording area of the disk is read, the controller arranges the first read head at a first position where a first track is readable at a smallest first error rate and reads the first track (col. 5, lines 22-32 of Hwang).
Regarding claim 10: the combination of Yamamoto and Hwang teaches wherein, in a case where the vibration is detected when the recording area is read, the controller arranges the first read head at a second position different from the first position and reads the first track (col. 5, lines 38-41 of Hwang).
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galbraith et al (9437232), Ong et al (9257135) and Schreck et al (6157510) are cited offset reading.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. WONG/Primary Examiner, Art Unit 2689